Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: embroidered articles in part of braid similar to those in Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and Normandy lace like that the subject of United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40) at 75 percent under paragraph 1430, and artificial flowers similar to those passed upon in Robinson-Goodman v. United States (17 id. 149, T. D. 43473) at 60 percent under paragraph 1419.